Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 1 of 13 PageID: 1225




 NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



     KIRSCH RESEARCH AND
     DEVELOPMENT, LLC,

                        Plaintiff,
                                                    Civil Action No. 20-13683 (JMV)
          v.

     GAF MATERIALS, LLC,

                        Defendant.                             OPINION


 FALK, U.S.M.J.

         Before the Court is the motion of Defendant, GAF Materials, LLC (“GAF”), to

 stay this case pending inter partes review of one of the patents-in-suit. [ECF No. 110.]

 Plaintiff, Kirsch Research and Development, LLC (“Kirsch”), opposes the motion. No

 oral argument was held. See Fed. R. Civ. P. 78(b). For the reasons set forth below, the

 motion is GRANTED.

                                     BACKGROUND 1

         This is a patent infringement suit. Kirsch claims infringement of two patents –

 U.S. Patent No. 6,308,482 (“the ‘482 patent”) and United States Patent No. 8,765,251

 (“the ‘251 patent”). The patents share the same subject matter – that is, “roofing

 underlayments and methods of making them.” GAF sells a product called FeltBuster,


 1
  The background section is drawn from the parties’ papers and limited to what is
 necessary to decide this motion. Direct citations are at times omitted.
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 2 of 13 PageID: 1226




 which Kirsch claims infringes the two patents. GAF has been selling FeltBuster for

 approximately 6 years.

        On April 24, 2020, Kirsch filed the present Complaint in the United States District

 Court for the Eastern District of Texas, alleging infringement of both the ‘482 and ‘251

 patents. The same day, Kirsch also filed a Complaint with the United States International

 Trade Commission (“ITC”) against GAF (and a number of additional parties) alleging

 infringement of the ‘251 patent.

        On July 29, 2020, one of GAF’s co-respondents in the ITC proceeding, Owns

 Corning Roofing & Asphalt, LLC (“OC”), filed a petition for inter partes review with the

 Patent Trial and Appeal Board (“PTAB”), seeking review of all claims of the ‘482 patent.

        On September 30, 2020, the Honorable Ed Kinkeade, U.S.D.J., transferred this

 case from the Eastern District of Texas to the District of New Jersey.

        On November 10, 2020, GAF filed a separate request for inter partes review of the

 claims of the ‘482 patent.

        On December 2, 2020, Administrative Law Judge MaryJoan McNamara issued a

 detailed Markman decision in the ITC proceeding, construing the disputed terms of the

 ‘251 patent. According to GAF, the Markman decision was favorable to its position. In

 all events, three days after ALJ McNamara’s decision, Kirsch canceled the remaining

 depositions in the ITC proceeding, moved to stay the proceeding, and sought dismissal of



                                              2
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 3 of 13 PageID: 1227




 its own Complaint. On December 9, 2020, the ITC granted Kirsch’s request to cancel the

 ITC proceeding.

        On February 18, 2021, the PTAB granted institution of IPR based on the OC

 Petition after finding a reasonable likelihood of success on its asserted grounds of

 invalidity. A decision is due by February 2022.

        On March 12, 2021, GAF filed the present motion to stay this case pending inter

 partes review. The motion has been opposed and is fully briefed.

        On May 25, 2021, the PTAB granted GAF’s request and instituted a second inter

 partes review of the claims of the ‘482 patent. Pursuant to PTAB guidelines, a decision

 is expected in May 2022.

        GAF contends that the entire case should be stayed pending the outcome of the

 ongoing inter partes review. According to GAF, although only the ‘482 is subject to

 inter partes review, there is “substantial overlap” between it and the ‘251 patent.

 Moreover, GAF contends that the two patents cover the same subject matter; have the

 same sole inventor; same assignee; include many of the same terms; and are asserted

 against the same GAF product. Finally, it contends there will be no prejudice from a stay

 since this case is still early in the proceedings and Plaintiff has not moved for any

 injunctive relief.

        Kirsch counters that staying the case will cause it prejudice because the parties are

 competitors in the market, and that allowing continued infringement will reduce its

                                               3
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 4 of 13 PageID: 1228




 market share. It further contends that the ‘251 patent is not subject to inter partes review,

 and therefore, there is no benefit to staying the current case.

                                    LEGAL STANDARD

    I. Inter Partes Review

        In 2011, Congress passed the America Invents Act “to establish an inter partes

 review proceeding within the Patent and Trademark Office with the goal of creating a

 more efficient and streamlined patent system and of limiting unnecessary and

 counterproductive litigation costs.” Kirsch Research & Development, LLC v. Epilay,

 Inc., 2:20-cv-03773-RGK-JPR (C.D. Cal. May 7, 2021). Under the applicable process,

 any party other than the patent holder may initiate an IPR proceeding to challenge

 patentability with a year of being served with a complaint alleging patent infringement.

 Id. After a party has filed an IPR petition, the patent holder has three months to file a

 response. Id. Thereafter, the PTAB decides within 3 months whether to grant the request

 for inter partes review. Id. The PTAB grants IPR requests “if there is a reasonable

 likelihood that the petitioner would prevail with respect to at least 1 of the claims

 challenged in the petition.” Id. (quoting 35 U.S.C. § 314(a)). Once the PTAB grants

 review, “it must issue a final determination within a year after the petition is granted.”

 Id. Following the conclusion of IPR proceedings, a petitioner is estopped from asserting

 that a patent claim is invalid “on any ground that the petitioner raised or reasonably could

 have raised during that inter partes review.” Id. (quoting 35 U.S.C. § 315(e)(2)).

                                               4
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 5 of 13 PageID: 1229




 II.    Motion to Stay

        District courts have broad powers to stay proceedings. Bechtel v. Laborers’ Int’l

 Union, 544 F.2d 1207, 1215 (3d Cir. 1976). Staying a patent case during PTAB-related

 proceedings is discretionary. See Viskase Corp. v. Am. Nat’l Can Co., 261 F.3d 1316,

 1328 (Fed. Cir. 2001). The party seeking a stay of a civil litigation bears the burden of

 demonstrating that a stay is appropriate. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

 In the patent context, courts have “consistently recognized the inherent power of the

 district courts to grant a stay pending reexamination of a patent.” Procter & Gamble v.

 Kraft Foods Global, Inc., 549 F.3d 842, 849 (Fed. Cir. 2008); see also Ethicon, Inc. v.

 Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988). (“Courts have inherent power to

 manage their dockets and stay proceedings, including the authority to order a stay

 pending conclusion of a PTO reexamination.”).

        This District has recognized a generally liberal policy toward granting stays

 pending patent reexamination-type proceedings. See, e.g., Mondis Technology Ltd. v. LG

 Electronics, Inc., 2015 WL 7012747, at *5 (D.N.J. Nov. 12, 2015); Sabert Corp. v.

 Waddington N. Am., Inc., 2007 WL 2705157, at *5-6 (D.N.J. Sept. 14, 2007); Cima Labs

 Inc. v. Actavis Group HF, 2007 WL 1672229, at *9 (D.N.J. June 7, 2007). This policy

 arises due to the potential for waste of a court’s time and resources when a USPTO

 decision could drastically alter the nature of the litigation. See WABCO Holdings, Inc. v.

 Bendix Commercial Vehicle Sys., 2010 WL 2628335, at *2 n.2 (D.N.J. June 28, 2010).

                                              5
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 6 of 13 PageID: 1230




 When courts have denied a stay pending USPTO proceedings, it has most often been

 because the case was in a “late state of litigation, [] discovery was or would be almost

 completed, or the matter had been marked for trial.” Mondis Technology Ltd., 2015 WL

 7012747, at *5 (quoting GPAC, Inc. v. D.W.W. Enterprises, Inc., 144 F.R.D. 60, 64

 (D.N.J.1992)).

        In deciding whether to stay a case pending reexamination of a patent, courts

 frequently consider three factors: (1) whether a stay would unduly prejudice or present a

 clear tactical disadvantage to the non-moving party; (2) whether a stay will simplify the

 issues and the trial of the case, and (3) whether discovery is complete and a trial date has

 been set. See WABCO, 2010 WL 2628335, at *2; APP Pharma, LLC v. Ameridose, LLC,

 2011 WL 816622, at *2 (D.N.J. Mar. 8, 2011) (citing Xerox Corp. v. 3ComCorp., 69 F.

 Supp. 2d 404, 406 (W.D.N.Y.1999)).

                                       DISCUSSION

        After balancing the relevant factors and considering the circumstances presented,

 the Court concludes that a stay of this case is warranted.

        A.   Prejudice to the Non-Moving Party

        The Court first considers whether a stay would unduly prejudice or present a clear

 tactical disadvantage to Kirsch. See Stryker Trauma S.A., 2008 WL 877848, at *1. In

 analyzing this factor, the Court weighs whether disadvantages from any delay are

 outweighed by advantages of permitting the USPTO to complete its reexamination before

                                               6
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 7 of 13 PageID: 1231




 proceeding with the case. See ICI Uniqema v. Kobo Prods., Inc., 2009 WL 4034829, at

 *2 (D.N.J. Nov. 20, 2009). “[D]elay inherent to the reexamination process does not

 constitute, by itself, undue prejudice.” CCP Sys. AG v. Samsung Elecs. Corp., 2010 WL

 5080570, at *3 (D.N.J. Dec. 7, 2010).

        Kirsch claims that a stay would result in prejudice because they would lose market

 share and there would be a loss of evidence and witnesses. The Court does not discern

 undue prejudice to Kirsch from a limited stay resulting from inter partes review.

        First, the parties do not seem to dispute that the marketplace for roofing

 underlayments is a crowded market. In fact, GAF claims that there are over 20

 underlayment sellers on the market and 64 different products. (Def.’s Reply Br. 2-3.)

 Kirsch claims that GAF is a direct competitor; perhaps, but this clearly not a one-versus-

 one product or party market. Indeed, GAF states that it primarily sells its FeltBuster

 product to Home Depot and Lowes, while Kirsch does not sell its product to those

 retailers and that the parties are not really competitors at all. At a minimum, there is

 some question as to how “direct” the parties compete.

        When courts generally find prejudice related to a stay, it is because the parties are

 directly competing in a specific market, head-to-head, and there is some tangible

 evidence that a stay will cause harm. Cf. Nippon Steel & Sumito Metal Corp. v. Posco,

 2013 WL 1867042 (D.N.J. May 2, 2013); see also The Proctor & Gamble Co. v. Team

 Technologies, Inc., 2014 U.S. Dist. LEXIS 17112 (S.D. Ohio Feb. 11, 2014) (denying

                                               7
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 8 of 13 PageID: 1232




 stay when parties were direct competitors that sell products head-to-head and at different

 prices). Here, the parties are best secondary competitors and Kirsch does not identify any

 actual market loss that would result from a stay. Speculation of this type unsupported by

 any evidence is insufficient to establish true risk of market share loss. A crowded

 market, where the parties generally seem to sell products differently and not directly head

 to head, means that a stay is unlikely to cause any prejudice, let alone undue prejudice.

 See, e.g., Depomed Inc. v. Purdue Pharm L.P., 2014 WL 3729349, at *4 (D.N.J. July 25,

 2014).

          Two, GAF started selling its allegedly infringing product 6 years ago. In that

 time, the ‘482 patent has expired. And despite the passage of six years, Kirsch has not

 sought to move for injunctive relief in this case. It is true that there could be many viable

 reasons for this strategic decision that go beyond the context of this motion. 2

 Nevertheless, the fact that there has been no application for injunctive relief suggests that

 any harm that may result is more economic and could be determined at later time. Cf.

 Canfield Scientific, Inc. v. Drugge, 2018 WL 2973404, at *3 (D.N.J. June 13, 2018).

          Third, Kirsch’s filing of the ITC proceeding in April 2020, came with an

 automatic stay of the claims in this case relating to the ‘251 patent. The willingness to




 2
  One such reason could be that there is no injunctive relief available with respect to the
 ‘482 patent because is has already expired. See Kearns v. Chrylser Corp., 32 F.3d 1541,
 1550 (Fed. Cir. 1994).
                                               8
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 9 of 13 PageID: 1233




 accept an automatic stay of this case suggests, again, harm that can be compensated by

 money at a later time and not of an emergent nature.

        Fourth, at least one other district court has stayed a federal lawsuit involving

 Kirsch and the same patents in this case pending IPR review. See Kirsch v. Owens

 Corning Research & Dev., et al., 20-901 (N.D. Ohio April 1, 2021) (applying prior ‘482-

 related stay to ‘251 patent) (ECF No. 116.) In so doing, the Court found that a stay “will

 not unduly disadvantage or prejudice [Kirsch].” Id. This Court also fails to see any

 prejudice that will result given the absence of identified market loss, the question as to

 size of the market and how directly the parties actually compete, and the passage in time

 that has occurred prior to the filing of suit. 3

        Fifth, Kirsch refers to the loss of evidence and witnesses, but the claim lacks

 specificity and provides no information upon which the Court can discern any prejudice.

        Finally, the stay of proceedings is for a limited period of time. It is not indefinite.

 The resolution of the IPR should be complete, pursuant to statute, by May 2022. Given

 the value the result of the IPR will provide to the Court, one could assume the case would

 move more quickly at that time, with the added benefit of saving costs relating to

 discovery and motion practice that would otherwise result should the case proceed in full

 now.

 3
  Both parties have submitted supplemental authority that involves Kirsch and the patents
 in suit. (See ECF Nos. 114, 116, 119, 121.) The Court acknowledges that courts have
 decided the question differently. But for the reasons set forth herein, the Court believes a
 stay of this case is the appropriate course.
                                                    9
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 10 of 13 PageID: 1234




        B. Simplification of Issues

        The PTAB’s two ongoing inter partes review proceedings will plainly simplify the

 issues and strongly weighs in favor of a stay.

        At this point, two requests for inter partes review of the ‘482 patent have been

 granted – including the one submitted by GAF. The purpose of inter partes review is to

 streamline patent litigation and reduce costs. This is powerful support for a stay. See

 Nasdaq Inc. v. IEX Group, Inc., 2019 WL 8268544, at *6 (D.N.J. Sept. 13, 2019)

 (“Although every case is fact specific, almost every reported New Jersey District Court

 opinion that has considered the issue has granted a stay where a reexamination request

 was pending.”).

        On two occasions, the PTAB has found sufficient basis to grant the IPR requests

 relating to the ‘482 patent, including by GAF in this case. USPTO statistics show that

 “roughly 62% of instituted PTAB proceedings result in a finding that all challenged

 claims are unpatentable, while roughly 80% of all instituted proceedings result in a

 finding that at least one challenged claim is unpatentable.” (Def.’s Br. 10.) 4

        There appears to be a strong possibility that the outcome of the IPR proceedings

 will impact some or many of the claims in the ‘482 patent. And even if the IPR does not

 impact any claims in the ‘482 patent, the Court would still benefit from the PTAB’s


 4
  Citing USPTO, Trial Statistics: IPR, PGR, CBM; Patent Trial and Appeal Board,
 September 2020,
 http://www.uspto.gov/sites/default/files/documents/Trial_Statistics_20200630_.pdf
                                              10
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 11 of 13 PageID: 1235




 review of the prior art references in the proceeding and the patent itself – this alone

 weighs in favor of a stay. See Alcon Labs, Inc. v. Akorn, Inc., 2016 WL 99201, at *1

 (D.N.J. Jan. 8, 2016) (noting “the IPR may not resolve all issues, the case will still be

 greatly simplified, if only because this Court may make use of the analysis of the PTO

 thereafter”).

        Kirsch claims that a stay will not simplify the issues because the ‘251 patent is not

 subject to any ongoing PTAB proceeding. However, there is overlap that suggests

 staying the entire case is still the appropriate course for a number of reasons.

        First, the patents share the same subject matter, inventor, contain some of the same

 claim terms, and are asserted against the same product.

        Second, GAF has asserted the ‘482 patent as part of prior art combinations that

 allegedly invalidate the ‘251 patent.

        Third, Kirsch has acknowledged a relationship between the patents in its

 infringement contentions – indeed, Kirsch has apparently relied, apparently exclusively,

 on its infringement contentions for the ‘251 patent in order to provide its contentions for

 the ‘482 patent.

        Finally, the question is whether a stay will simplify issues in the case – not

 whether it will resolve every issue for every patent in suit. Stays are frequently granted

 when less than all of the patents-in-suit are subject to PTO proceedings. See, e,g., Nasdaq

 Inc. v. IEX Group, Inc., 2019 WL 8268544, at *6 (D.N.J. Sept. 13, 2019) (granting stay

                                              11
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 12 of 13 PageID: 1236




 when PTAB review commenced on only 3 of 6 patents-in-suit). Thus, even though only

 the ‘482 patent is subject to IPR, the Court believes it is virtually certain that a stay will

 help this case in material ways in terms of simplicity, focus, and elimination of

 unnecessary time, expense and duplication of discovery. Indeed, in granting a stay of

 Kirsch’s lawsuit against Owens Corning in Ohio, the District Judge expressly noted that

 going forward on the ‘251 patent would “involve piecemeal litigation” because of the

 “overlapping discovery” related to the two patents. Kirsch, 2020 WL 4582681, at *2.

        C.    Status of Proceedings

        The third factor the Court considers in evaluating a motion for a stay is “whether

 discovery is complete and whether a trial date has been set.” Stryker Trauma, 2008 WL

 877848, at *1. This factor weighs against a stay often when the case is in the “late stage

 of litigation, [when] discovery was or would be almost completed, or the matter had been

 marked for trial.” Mondis Technology Ltd., 2015 WL 7012747, at *5 (quoting GPAC,

 Inc. v. D.W.W. Enterprises, Inc., 144 F.R.D. 60, 64 (D.N.J.1992)).

        This case is still in its early stages. Pursuant to the operative scheduling order,

 discovery is open until November 2021. A proposed revised scheduling order was

 recently submitted (but not yet entered) extending scheduling order dates. Markman

 submissions have not been filed yet. No trial date has been set and the litigation is as a

 practical matter is still in the very early stages - there has been limited discovery, no

 claim construction proceedings and a trial date has not been set. See Monosol RX, LLC v.

                                                12
Case 2:20-cv-13683-JMV-MF Document 123 Filed 06/15/21 Page 13 of 13 PageID: 1237




 Biodelivery Sciences Intern’l, Inc., 2012 WL 762501 (D.N.J. Mar. 7, 2012) (citations

 omitted). For these reasons, this factor weighs in favor of a stay.

                                      CONCLUSION

        For the reasons set forth above, GAF’s motion to stay the proceedings pending

 inter partes review [ECF No. 110] is GRANTED. An appropriate order will be entered.



                                           s/Mark Falk________________
                                           MARK FALK
                                           United States Magistrate Judge


 DATED: June 15, 2021




                                              13
